DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,012,544 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-18 of U.S. Patent No. 11,012,544 contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US Application 2017/0257835, hereinafter Wu).


Regarding claims 1, and 9, Wu discloses a communication apparatus and method (Figs. 1-11), comprising: 
a transceiver (110) configured to transmit and receive signals over a wireless channel in accordance with both a first communication protocol and a second communication protocol, the first communication protocol defining a nominal communication range, the second communication protocol being backward-compatible with the first communication protocol, and having an extended range, which is greater than the nominal range(Abstract, [0003]-[0006], [0024]-[0039], which recites two formats or protocols frames one legacy or nominal having lower throughput that the next generation frame as claimed by the instant claimed invention  ); and 
a communication controller, which is configured to generate data frames for transmission by the transceiver, including frame headers in a header format that is compatible both with the first communication protocol and with the second communication protocol, the frame headers including a set of legacy header fields, the communication controller being configured to transmit the legacy fields with a first gain according to the first communication protocol, and to apply a second gain, greater than the first gain, to a transmission of at least one of the legacy header fields for communicating in accordance with the second communication protocol(Abstract, [0003]-[0006], [0024]-[0039], which recites a diagram of a frame 300 that includes a legacy STF (L-STF) 302, a legacy CE (L-CE) field 304, a legacy header (L-Header) 306, an extension header (Ext-Header) 308, and a payload 310. One or more fields in the frame 300 may be detectable by STAs configured to communicate in accordance with IEEE 802.11ad. This may allow the frame 300 to be backward compatible with IEEE 802.11ad so that the frame 300 can carry data to legacy STAs as well as next-generation STAs. In one example, the L-STF 302, the L-CE 304, and the L-Header 306 are similar to the STF 202, the CE 204, and the header 206 (respectively) of the frame 200. The frame 300 may also carry fields that are detectable by STAs configured to communicate in accordance with IEEE 802.11ay. In some implementations, those fields may go undetected, or otherwise be disregarded, by STAs that are not compatible with IEEE 802.11ay, such as legacy STAs. In one example, the Ext-Header 308 carries control information that facilitates decoding of the payload 310 by next-generation STAs. The Ext-Header 308 may carry the same control information as the L-Header 306, but at a different MCS level, e.g., a lower coding rate. This may increase the likelihood that control information in the Ext-Header 308 will be successfully decoded by STAs that receive the frame 300 over high path loss channels, as may be the case when the frame 300 is communicated over relatively long distances, e.g., exceeding 1 kilometer (km). The Ext-Header 308 may also carry control information that is not carried in the L-Header 306).  
Regarding claims 2, 10, Wu discloses the apparatus according to claim 1, wherein the at least one of the legacy header fields comprises a training field, and the communication controller is configured to apply the second gain to the training field (Abstract, [0003]- [0006], [0024]- [0039]).  
Regarding claims 3,11, Wu discloses the apparatus according to claim 1, wherein the communication controller is configured to communicate in accordance with a first variant of the second communication protocol having an increased communication throughput, which is greater than a nominal communication throughput of the first communication protocol, and in accordance with a second variant of the second communication protocol having the extended range, and wherein the communication controller is configured to apply the second gain in generating the data frames for transmission in accordance with the second variant of the second communication protocol(Abstract, [0003]- [0006], [0024]- [0039]).  
Regarding claims 4, 12, Wu discloses the apparatus according to claim 1, wherein the communication controller is configured, after applying the second gain to the at least one of the legacy header fields in a given data frame, to apply the first gain in transmitting a payload of the given data frame (Abstract, [0003]- [0006], [0024]- [0039]).    
Regarding claims 5, 13, Wu discloses the apparatus according to claim 1, wherein the transceiver comprises an analog front end, and wherein the communication controller is configured to apply the second gain by increasing a digital signal value that is input to the analog front end of the transceiver (Abstract, [0003]- [0006], [0024]- [0039]).   
Regarding claims 6, 14, Wu discloses the apparatus according to claim 1, wherein the communication controller is configured to increase an amount of signaling information in the at least one of the legacy header fields when the second gain is applied to the at least one of the legacy header fields (Abstract, [0003]- [0006], [0024]- [0039]).  
Regarding claims 7, 15, Wu discloses the apparatus according to claim 1, wherein the first communication protocol is an IEEE 802.11p protocol, and the second communication protocol is an IEEE 802.llbd protocol (Abstract, [0003]- [0006], [0024]- [0039]).   
Regarding claims 8,16, Wu discloses the apparatus according to claim 1, wherein the transceiver and the communication controller are configured to be deployed in a vehicle and to apply the second gain in communicating with peer stations while the vehicle is moving (Abstract, [0003]- [0006], [0024]- [0039]).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461